Citation Nr: 1426081	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability. 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the records in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously before the Board in December 2010, at which time the Board remanded the claim for further development.  The Veteran's claims folder was returned to the Board, and in a December 2011 decision, the Board denied the Veteran's service connection claim.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum Decision dated July 23, 2013, the Court vacated the Board's December 2011 decision and remanded the case.  The case has been returned to the Board for compliance with the directives contained in the July 2013 Memorandum Decision.

The Court's July 2013 Memorandum Decision, which has not been subsequently amended, in essence indicated that the Board erred in relying on a November 2009 VA examination report and June 2010 VHA opinion in denying the Veteran's service connection claim.  

Specifically, the November 2009 VA opinion was based on the findings of a VA examination and consideration of the Veteran's medical history, to include an in-service back injury in December 1969 when the Veteran fell off a ladder or chair as well as a postservice on-the-job back injury in March 2006.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine with moderate multilevel degenerative disc and facet disease with foraminal and spinal stenosis.  He thereafter concluded that the Veteran's low back pain is not at least as likely as not caused by or a result of his in-service injury.  The examiner's rationale for his conclusion was based on his review of the service treatment record documenting the injury, and an objective note that suggested that the Veteran was fixated on pain and could have been overemphasizing that at the time, suggesting malingering.  Moreover, in notes in and around March 2006 when he presented for the on-the-job injury, there was nothing objective about worsening findings of degenerative changes in his lumbar spine.  He further reported that "one would have thought" that had the Veteran had a significant injury in 1969, examination and X-ray findings by 2006 would have clearly shown progression and this was not demonstrated by the record.  Moreover, the examiner opined that this was "suggestive that possibly" the 2006 injury really contributed to the damage and was the onset of progression of degenerative changes in the lumbosacral spine.  He also reported that "[i]t remains very difficult to resolve this issue without resorting to mere speculation" but based on review of the record, it is not at least as likely as not that the Veteran's current low back disability is caused by or a result of his in-service fall off a chair or ladder.   

The July 2013 Memorandum Decision found the November 2009 VA opinion inadequate for evaluation purposes because the March 2006 medical report revealed that the Veteran was already experiencing degenerative changes in his back at the time of his March 2006 workplace injury.  Pertinently, the examiner did not describe the likely etiology of these degenerative changes and it is not clear that the examiner was even aware of their existence.  Moreover, by using such equivocal language discussed above ("one would have thought," "suggestive that possibly," and "[i]t remains very difficult to resolve this issue without resorting to mere speculation"), the examiner did not unequivocally state what he believed the etiology of the Veteran's current disability to be.  

With regard to the June 2010 VHA opinion, an orthopedic specialist reviewed the Veteran's claims file and determined that the Veteran's current low back disability was not related to the in-service back injury.  The specialist felt it to be significant that no significant orthopedic injury was noted at the time of the in-service injury or in the military file.  Also, on separation examination, the Veteran stated twice that there had been no significant change to his health.  In reviewing the claims file, including the records related to the March 2006 industrial accident, the specialist determined that the Veteran's lumbar disc disease was primarily age-related and was exacerbated by his on-the-job injury.  It was significant that there was no documentation of an ongoing back disability prior to the industrial claim, which occurred 36 years following service discharge.

The July 2013 Memorandum Decision found that the June 2010 VHA opinion also suffered from certain deficiencies.  In particular, the orthopedic specialist did not explain his finding of an absence of a "significant orthopedic injury" and did not explain what could be categorized as a "significant" injury.  He did not provide any specific description of the Veteran's in-service symptoms and any explanation addressing their usual course, the likelihood that they fully resolved, and what disorders they may precede.  Also, the only service treatment record specifically discussed by the specialist was a document containing evidence that the Veteran fell at an airport which occurred weeks after his lengthy hospitalization for the low back injury, and at the time that it occurred, the Veteran claimed that he had re-injured himself.  The airport fall was not, as the specialist seemed to assume, the injury-causing accident that is the basis of this claim.  Further, the specialist provided contradictory findings when he stated that there was no documentation of an ongoing back disability prior to the industrial claim, yet the Veteran's low back disability is age-related and was "exacerbated" by the workplace accident.  Additionally, in finding that the Veteran's low back disability is "primarily" age-related, the specialist did not address any secondary causes of the low back disability and if these are related to the Veteran's military service.  

As such, the Memorandum Decision indicated that an adequate opinion concerning the etiology of the Veteran's low back disability that existed before 2006 should include a discussion about the likely onset date and progression of that disorder.

In a letter dated December 2013, the Board wrote to the Veteran and notified him of the return of the case from the Court.  The Veteran was given 90 days to submit additional argument and/or evidence in support of his claim.  The Veteran subsequently responded with the submission of additional evidence (private treatment records documenting treatment for his low back disability) and asked that the case be remanded to agency of original jurisdiction (AOJ) for review of the newly submitted evidence. 

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction. In the present case, as the Veteran specifically denied waiver of the additional medical evidence.  The Board must therefore remand the claim to the AOJ. 

In addition to the foregoing, the Board notes that, as discussed in detail above, the July 2013 Memorandum Decision indicated that the November 2009 VA examination and June 2010 VHA opinion relied on by the Board in denying the Veteran's claim are inadequate for evaluation purposes.  The Board further notes that there are other opinions of record regarding the etiology of the Veteran's low back disability.  First, in September 2007, the Veteran's private physician, Dr. J.D., submitted a statement that he had seen the Veteran in November 2006 for a flare-up of back pain.  The Veteran had informed him that he had sustained a back injury in the military decades previously, with resulting mild intermittent back pain.  Second, in September 2007, the Veteran's other private physician, Dr. C.G., submitted a statement that he had evaluated the Veteran twice in December 2006.  The Veteran had reported to him that he had back pain since 1970.  He had not provided any details of the injury.  The physician stated that based upon his short treatment of the Veteran and the lack of history known, he was unable to state that the injury in 1970 caused or contributed to the Veteran's current disability.  Though, it was certainly possible that the injury caused or accelerated arthritis or arthrosis.  He could not confirm that theory.  Third, VA treatment records reflect that in June 2011, the Veteran's physician stated that the Veteran had chronic back pain that was as likely as not related to the previous injury sustained in service.  The physician had been following the Veteran for control of his back pain.

The Board finds that these three positive opinions are not accompanied by any adequate rationale.  First, the two September 2007 private opinions, as well as the June 2011 VA opinion, are based entirely on a factual history supplied by the Veteran and the Board is not bound by such opinions.  In this regard, none of the opinions address the service treatment records that suggest that the Veteran was over-exaggerating his pain during the hospitalization, that his back pain was considered to have a severe psychosomatic overlay, and that there was no objective indication of a chronic back injury in service, confirmed on X-ray examination.  The opinions also do not address the impact of the March 2006 on-the-job injury on the Veteran's current back disability, and such an incident cannot be ignored in this instance.  

Furthermore, the Board finds that the opinions do not provide an adequate rationale in finding that the Veteran's in-service injury caused his current back disability.  See Hernandez -Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  In that regard, Dr. J. D. did not provide any definite opinion regarding the etiology of the Veteran's back disability, stating only the information that the Veteran had reported to him.  Dr. C.G. stated that the reported in-service injury could have accelerated the Veteran's arthritis, but such could not be confirmed.  Finally, the June 2011 VA physician stated only that the in-service back injury likely caused the current back disability.  Clearly, none of the three positive opinions in this case are accompanied by a rationale to explain the purported relationship between the in-service injury and the current back disability.  Moreover, Dr. C.G.'s opinion is purely speculative, as he stated that he could not offer any sort of definitive opinion between the in-service injury and current arthritis.  Absent such an explanation or rationale, the Board accordingly finds the opinion to be of no probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the Board finds that these three opinions are of no probative value in evaluation of the Veteran's claim.  

The Board also notes that the Veteran was afforded a VA examination for his low back disability in February 2014.  After examination of the Veteran and review of his claims folder, to include the Veteran's in-service fall in 1969, the VA examiner diagnosed the Veteran with lumbosacral strain and degenerative arthritis of the lumbar spine and concluded that it is at least as likely as not that the Veteran's back pain is related to his military service.  The examiner's rationale for her conclusion was based on her finding that a strain/sprain of the joint(s) could cause internal derangement, which coupled with repetitive motion use, could predispose the Veteran to chronic pain syndrome and degenerative joint disease such as what he is experiencing now.  

Pertinently, as indicated above, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, and Libertine, all supra.  Additionally, the VA examiner did not address the Veteran's March 2006 on-the-job back injury.  Therefore, the Board finds that the rationale provided by the February 2014 VA examiner is inadequate for evaluation purposes.  See Hernandez -Toyens, supra.

The Board notes that there is no other medical opinion of record that offers an opinion as to the etiology of the Veteran's low back disability.

In light of the foregoing, the Board finds that on remand, an addendum opinion should be obtained from the February 2014 VA examiner regarding the etiology of the Veteran's low back disability.  See 38 C.F.R. § 3.159(c)(4) (2013) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Finally, the Board observes that in March 2014, the Veteran submitted medical authorization forms in order for private treatment records to be obtained from Drs. S.L., G.H., and J.C. as well as treatment records to be obtained from Modesto Radiology Imaging, Doctors Medical Center of Modesto, and CovenantCare at Home.  Although private treatment records from Drs. G.H. and J.C. as well as treatment records from Modesto Radiology Imaging and Doctors Medical Center of Modesto are of record, records from Dr. S.L. and CovenantCare at Home have not been obtained.  As such, these records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from Dr. S.L. and CovenantCare at Home.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, refer the case to the February 2014 VA 
examiner who rendered an opinion as to the etiology of the 
Veteran's low back disability for an addendum opinion.  
The claims file and a copy of this remand should be 
forwarded to the examiner.  If the examiner indicates 
that a response to the Board's question is not possible 
without examination of the Veteran, such should be 
afforded to the Veteran. 

Based on a review of the claims folder, the examiner 
   should provide an opinion as to whether it is at least as 
   likely as not (probability of 50% or more) that the 
   Veteran's diagnosed low back disability is related to his 
   military service, to include his fall resulting in back injury 
   and hospitalization in December 1969.  In rendering the 
   opinion, the examiner must also address the Veteran's 
   on-the-job back injury in March 2006 as well as the service 
   treatment records that suggest that the Veteran was 
   over-exaggerating his pain during the hospitalization, 
   that his back pain was considered to have a severe 
   psychosomatic overlay, and that there was no objective 
   indication of a chronic back injury in service, confirmed 
on X-ray examination. 

The examiner should indicate in the report that the claims 
   folder was reviewed.  The reasons behind all opinions 
   expressed should be provided. The examiner is reminded that 
   the term "as likely as not" does not mean "within the realm 
   of medical possibility," but rather that the evidence of record 
   is so evenly divided that, in the examiner's expert opinion, 
   it is as medically sound to find in favor of the proposition as 
   it is to find against it.

3. When the development requested has been completed, the 
	case should be reviewed on the basis of additional evidence. 
	If the benefit sought is not granted, the Veteran and his 
	attorney should be furnished a supplemental statement of the 
	case (SSOC) and be afforded a reasonable opportunity to 
	respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



